Hall, Justice.
Certiorari is granted in this case (Grantham v. State, 151 Ga. App. 707 (1979)) to review an alternative holding that the petitioner’s attack on the constitutionality of a Georgia Code section was inadequate because it referred to the Code Annotated rather than to the official Code of 1933. The Court of Appeals cited Cooper v. State, 226 Ga. 722 (177 SE2d 228) (1970); Widemon v. Burson, 224 Ga. 665 (164 SE2d 128) (1968) and Cox v. Burson, 226 Ga. 13 (2) (172 SE2d 406) (1968).
Years ago it was said: "Probably no phase of pleading in Georgia is fraught with more technicalities than . . . raising constitutional issues.” Ga. Procedure and Practice 38, § 2-23 (1957 Ed.).
Under the Appellate Practice Act of 1965 (Code Ann. § 6-905), pleadings and procedure shall be liberally construed so as to bring about a decision on the merits. See Christiansen v. Robertson, 237 Ga. 711 (229 SE2d 472) (1976); Lambert v. City of Atlanta, 242 Ga. 645 (250 SE2d 456) (1979); Edmonds v. City of Albany, 242 Ga. 648 (250 SE2d 458) (1979). There is no requirement for citation to the official Code rather than to the Code Annotated, and the decisions of this court cited by the Court of Appeals are *776expressly overruled. See North Ga. Finishing, Inc. v. Di-Chem., Inc., 230 Ga. 623 (198 SE2d 284) (1973).
Decided November 26, 1979.
Ben B. Williams, Jr., for appellant.
Thomas Pittman, for appellee.
While we disapprove the procedural ruling of the Court of Appeals, the judgment is not thereby affected.

Judgment affirmed.


All the Justices concur.